TREAT, District Judge.
The question presented in the first case is, can the addition of a party, as plaintiff to a bill in equity, who has no interest in the suit, and who is not a necessary or proper party upon the record, be taken advantage of. by a demurrer, for want of equity, or a general demurrer? I hold the affirmative to be established by the decisions both in England, and in this country. Story, Eq. Pl. § 509; King of Spain v. Machado, 4 Russ. 225; Cuff v. Platell, Id. 242; Makepeace v. Haythorne, Id. 244; Clarkson v. De Peyster, 3 Paige, 336. The reasoning in the case in 4 Russ. 225, seems conclusive on this point.
Is there any misjoinder of plaintiffs in this case? Under the patent laws, the interest of the patentee passes to the personal representative, who may apply for an extension or reissue of the patent, and it so remains until properly assigned. Until assigned all suits must be brought in the name of the adminis-tratrix; and the next of kin or heirs have no title in the patent. There is therefore in these cases, a party plaintiff upon the record, who has no right to any relief or discovery, and the defendants are not to be harassed by exceptions, taken by one who has no interest in the suit, nor can they be compelled to submit to him an inspection of their books and papers. The demurrer in the case of the North Missouri Railroad must be sustained.
We next notice the plea, that no letters have been granted in this state. The titles to patents for inventions is regulated by acts of congress. By those acts the interest of the patentee passes to the personal representative in the state of the domicil, and remains in him until assignment to the parties beneficially interested therein, or to the vendee thereof in case of sale in course of administration. Plea overruled.